Title: From Alexander Hamilton to Aaron Ogden, 8 March 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York March 8. 1800
          
          You will immediately adopt the necessary measures for building an hospitals with under floors for each Regiment now at the Union Cantonment according to the plan contained in your letter of the 7th instant. As you have no funds to discharge whatever expence may be incurred, in this instance, you are to apply to make use of the agency of the Contractor, who will must implicitly follow your directions.
          with true consideration &—
           Coll. Ogden 
        